DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
In response to the amendment filed 2/27/2022, claims 3, 10 and 17 are cancelled, new claims 21-23 are added, and claims 1, 2, 4-9, and 15-16 have been amended. Claims 1, 2, 4-9, 11-16 and 18-23 are pending and under examination. 


Response to Arguments
Applicant's arguments filed 2/27/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments under 35 U.S.C. §101 on page 12-13, that the provided use of sensor data cannot be performed by human, Examiner respectfully disagreed as the generic usage of such sensor devices are seen as insignificant pre-solution activity for data gathering. This does not negate the determination that other claimed element can be performed mentally. See the infra 101 rejection for further detail.
Applicant’s other arguments with respect to claim(s) 1, 2, 4-9, 11-16 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to replace the instance of at least one processor with the system. Examiner appreciates the Applicant’s effort to amend the claims as suggested in the previous Office Action. However, as the claim 1 is amended to collectively recite the “system”, it renders the claim 1 indefinite because the scope of the limitation “the attentiveness levels” cannot be defined. For example, claim 1 lines 4 requires an attentiveness of a single user, i.e. “measuring attentiveness of a particular user” whereas claim 1 lines 8-10 recites an attentiveness of a plurality of users, i.e. the phrase “using measurements provided by respective sensors for determining an attentiveness level associated with respective ones of the plurality of users during a learning session.” That is, a single attentiveness level is associated with the plurality of the respective ones. And the very next lines, claim 1 lines 11-12 introduces a plurality of attentiveness level of multiple users, i.e. “the attentiveness levels of respective ones”. In short, it is unclear whether the claimed attentiveness level is an individual level or a group level, ex. aggregated attentive levels. Furthermore, claim 1 recites “respective ones of the plurality of users” repeatedly without the article “the”. Therefore, any subsequent recitation of “respective ones of the plurality of users” renders the claim indefinite because it is unclear whether the later cited “respective ones of the plurality of users” refers to previously cited “respective ones of the plurality of users” or another new “respective ones of the plurality of users”. This ambiguity renders the claim indefinite as to determine the metes and bounds of the scope of “the attentiveness levels of respective ones of the plurality of users.” For similar reasons, claims 8, 15 and dependent claims thereof are rejected as well.

Claim 1 recites the phrase “wherein for a first client device assigned to a supervisor when the system is in a passive mode, a report from anonymized inattentiveness information is sent to the first client device.” It is ambiguous which renders the claim indefinite because it is unclear whether the “when the system is in a passive mode” clause modifies its preceding clause, i.e. “a first client device assigned to a supervisor when …” or its following clause, i.e. “when the system is in a passive mode, a report from anonymized inattentiveness information is sent …” For similar reasons, claims 8, 15 and dependent claims thereof are rejected as well.
Claim 2 recites the limitation “the attentiveness level” in line 2. Due to the ambiguity of “the attentiveness level” in claim 1 (see supra), it is unclear what the limitation the attentiveness level” in claim 2 refers to. For similar reasons, claims 6, 11, 13, 14, 18 and 21-23 are rejected as well.
Claim 4 recites the limitation "one client device" in line 1. This is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to one of “at least one client device” in claim 1 or another new one client device. For similar reasons, claims 11, 18 and dependent claims thereof are rejected as well.
Claim 8 recites the phrase “the system comprising at least one processor the program instructions to cause …” in lines 4-5. The grammatic error renders the claim indefinite because it is unclear which claimed limitation the “to cause” clause modifies. 
Claim 21 recites the phrase “a passive mode” in line 1. It is unclear whether the phrase refers to “a passive mode” in claim 15 or another new passive mode. For similar reasons, claims 22 and 23 are rejected as well.

Claim 23 recites the limitation “a course” in line 6. It is unclear whether the limitation refers to “a course” in line 3 or another new course. It is noted that claim 23 recites “the course” in line 10.
Claim 23 recites the limitation "the drops of attentiveness level" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 recites an abstract idea of an observer monitoring a student’s attentiveness during teaching which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method for improving learning sessions wherein an observer watches a student as they consume learning material to monitor their attentiveness and improve the learning lesson, the method comprising:
receiving sensor input from a plurality of client devices, each client device comprising at least one processor and a computer readable storage medium having program instructions embodied therewith and a sensor for measuring attentiveness of a particular user of a plurality of users wherein data is collected by the system as pre-solution activity or gathered by an observer observing student attentiveness while consuming content
using measurements provided by respective sensors for determining an attentiveness level associated with respective ones of the plurality of users during a learning session wherein the observer analyzes the data regarding student attentiveness determines their attentiveness while watching a lesson/lecture/media; 
determining one or more drops in the attentiveness levels of respective ones of the plurality of students during the learning session wherein the observer determines when the student stops paying attention during the lesson based on the data; 
tracking inattentiveness information associated with the one or more drops in the attentiveness level wherein the observer tracks how long the student stops paying attention, the duration, and the topics the student loses attention on; 
wherein each of the plurality of client devices may be in either a passive mode or an active mode, and for the first client devices for a supervisor when in the passive mode anonymizing the inattentiveness information and aggregating the anonymized inattentiveness information associated with the plurality of users; wherein the observer anonymizes the student by student attentiveness information and sums up the data for an entire class for submission to a teacher, administrator, or the like, wherein each student may provide information as to whether they would like immediate alerts or summarized feedback after class and
performing one or more corrective actions in response to the one or more drops in the attentiveness levels based at least in part on the inattentiveness wherein the observer encourages the users to keep paying attention when they lose interest for a period of time.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction between a student and observer/parent, and (2) the mental process a parent/observer takes to ensure that a child is focusing on learning content by analyzing attentiveness data. That is, other than reciting a “computer-implemented” method, including collecting sensor data regarding attentiveness from client devices, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computer program product/medium and a processor perform the claimed method steps. The processor, computer readable medium2 and sensors for measuring attentiveness are recited at a high-level of generality (e.g., a generic computer performing the abstract idea) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to monitor a learning session, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 1, which has explicit, additional limitations when compared to claims 8 and15, merely recites "a plurality of client devices… comprising at least one processor and a computer readable  storage medium having program instructions embodied therewith” which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The receiving and sending data over a network implied by the claims is deemed OIP Techs., Inc., v. Amazon.com, Inc. The claimed determination of attentiveness levels step performed by sensors is seen as insignificant pre-solution activity amounting to necessary data gathering under MPEP §2106.05(g) and the specification’s reliance of brain waves and sensors in [0022] is admitted as conventional by applicant to comply with the written description requirement.  Furthermore, to the extent to which the processor performs the data comparison and reports generation steps is deemed conventional as per Ameranth, Bancorp Services v. Sun Life and now admitted as conventional by applicant. The anonymization and aggregation of data is not distinct from the human analog and is officially noted as conventional by the Examiner. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2, 3, 5-7 simply further exemplify aspects of the abstract method for learner assessment management and mental processes performed 3 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 7-9, 12, 14-16, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lamb (U.S. Patent Application Publication 2018/0197425).
Regarding claims 1, 8 and 15, Lamb discloses a system/product/method comprising: 
a plurality of client devices, at least a subset of client devices comprising at least one processor and a computer readable storage medium having program instructions embodied therewith and a sensor for measuring attentiveness of a particular user of a plurality of users, at least one computer readable storage medium in the system containing the program instructions executable by the system to cause the system to perform operations (FIG. 1) comprising: 

determining one or more drops in the attentiveness levels of respective ones of the plurality of users during the learning session (908 in FIG. 9; ¶0068: “At block 908, a cognitive or affective state of the current student. For example, machine learning algorithm 728 processes the received sensor data to determine a cognitive or affective state of the current student. For example, machine learning algorithm 728 uses a neural network to analyze the received sensor data and determine the cognitive or affective state of the current student.”); 
tracking inattentiveness information associated with the one or more drops in the attentiveness levels (908 in FIG. 9; ¶0068: “At block 908, a cognitive or affective state of the current student.”); 
determining whether the system is in either a passive mode or an active mode (¶0029: “Workspace area 504 and/or resources area 506 may be active or inactive at various times based, for example, on data received from teacher computer 112. For example, a teacher may choose to deactivate the workspace area during a portion of a lecture, and activate the workspace area when the students are to solve a practice problem during an interactive portion of the lecture.”); and
sending one or more corrective actions to at least one client device in response to the one or more drops in the attentiveness levels based at least in part on the inattentiveness information and the determination whether the system is in a passive mode or in an active mode, wherein for a first client device assigned to a supervisor when the system is in a passive mode, a report from anonymized 4 is sent to the first client device (¶0032: “if student confusion is detected while the workspace is inactive (e.g., while the teacher is lecturing), data indicating the state of the student may be transmitted to the teacher computer, but no prompt may be presented to the student.”).  
Alternatively, Lamb teaches the sending one or more corrective actions in response to the one or more drops in the confused levels and based on dual mode (¶0032) but does not explicitly teach that such dual mode sending is in response to the attentiveness levels. However, Lamb teaches the corrective action in response to the one or more drops in the attentiveness levels based at least in part on the inattentiveness information (918 in FIG. 9). Therefore, it would have been obvious to adopt the dual mode sending in response to the attentiveness levels to avoid unnecessary interruptions of communication such as lecturing (¶0032).

Regarding claims 2, 9 and 16, Lamb further discloses that the inattentiveness information associated with the one or more drops in the attentiveness level is stored in a database and comprises one or more of times that respective ones of the one or more drops occurred, one or more durations of respective ones of the one or more drops, and one or more topics of the learning session during which respective ones of the one or more drops occurred, wherein the stored data for a respective drop the inattentiveness information includes the time, duration and topic (716 in FIG. 7 and ¶0043; It is noted that the claimed information representing specific content such as time duration or topic is construed as non-functional descriptive material and no patentable weight is given5).  

Regarding claims 5, 12 and 19, Lamb further discloses that the system further performs operations comprising: generating one or more suggested actions to the respective one of the plurality of users; and providing the one or more suggested actions to the respective one of the plurality of users (918 in FIG. 9; ¶0073: “If the state of the current user indicates inattentiveness (the “Yes” branch from block 916), then at block 918 the user interface is modified to prompt the current user to pay attention. For example, sensor data analysis module 730 directs user interface module 718 to modify the student user interface 502 based on the student state indicating that the student is not paying attention. For example, sensor data analysis module 730 may direct user interface module 718 to present a prompt to refocus the student's attention. Processing then continues as described above with reference to block 906.”).  

Regarding claims 7 and 14, Lamb further discloses that the system further performs operations comprising: determining that a threshold number of users have a current drop in attentiveness level; and responsive to determining that the threshold number of users have a current drop in attentiveness level, sending an alert to a user conducting the learning session that includes one or more suggestions for improving attentiveness levels (918 in FIG. 9; ¶0073: “If the state of the current user indicates inattentiveness (the “Yes” branch from block 916), then at block 918 the user interface is modified to prompt the current user to pay attention. For example, sensor data analysis module 730 directs user interface module 718 to modify the student user interface 502 based on the student state indicating that the student is not paying attention. For example, sensor data analysis module 730 may direct user 

Regarding claim 22, Lamb further discloses that the system is determined to be in a passive mode, the method further comprising: conducting a first learning session; determining one or more drops in the attentiveness level of a user of a second client device during the first learning session; and sending a report enabling the user of the second client device to provide feedback on the learning session or specific parts of session during the one or more drops in the attentiveness level (¶0018: “the sensor-based feedback 114 may include a prompt to ask the student if they would like to ask a question or access additional practice examples or other resources.”).

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Lamb in view of Freer et al. (U.S. Patent Application Publication 2008/0275358), hereinafter Freer.
Regarding claims 4, 11 and 18, Lamb further discloses that one client device includes a device equipped with a brain monitoring sensor and the system further performs operations comprising alerting a respective one of the plurality of users to when the brain monitoring sensor detects a current drop of the one or more drops in the attentiveness level (¶0027: “neuroimaging sensors 214(4) may include a functional Near Infrared Spectroscopy (fNIRS) sensor and/or an electroencephalogram (EEG) sensor”) but does not explicitly disclose that the one client device includes one of an augmented reality device or a virtual reality device.
Lamb is arguably silent on the client device includes an augmented or virtual reality device, but Freer et al. teaches: [a virtual reality headset with attention monitoring, comprising] wherein one client device includes one of an augmented reality device or a virtual reality device equipped with a brain 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lamb to have the student device include a virtual reality headset, as taught by Freer et al., for the purpose of increasing the student’s immersion in the educational content for the benefit of increasing student motivation and learning enjoyment.

Claim(s) 6, 13, 20 and 23 is/are rejected under 35 U.S.C. 103 as obvious over Lamb in view of Hiraide et al. (U.S. Patent Application Publication 2019/0371189), hereinafter Hiraide.
Regarding claims 6, 13 and 20, Lamb does not explicitly disclose that the system further performs operations comprising: anonymizing the inattentiveness information; aggregating the anonymized inattentiveness information associated with the one or more drops in the attentiveness level associated with the plurality of users; using the anonymized inattentiveness information to identify points in the learning session when multiple users were inattentive; and generating a report that includes the anonymized inattentiveness information and the identified points.  
Hiraide teaches an engagement measurement system (Abstract) comprising  
anonymizing the inattentiveness information (at least at [0203], [0206] wherein student attention information identifiers are anonymized);
aggregating the anonymized inattentiveness information associated with the one or more drops in the attentiveness level associated with the plurality of users (at least at [0015], [0039], [0077], [0114], [0127]-[0137], wherein A1102, and A1103 for example aggregate information associated with drops in attentiveness levels is performed);

Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lamb to anonymize and aggregate inattentiveness information for a plurality of users to create a report, as taught by Hiraide et al. , for the purpose of hiding personal information of students for the benefit of protecting their privacy and self-confidence and for the purpose of informing a teacher of the total attentiveness of a group of users/class throughout a session for the benefit of providing a more complete analysis of a body of students’ perception of particular educational content.

Regarding claim 23, Lamb further discloses that the system is determined to be in a passive mode (¶0029) but does not explicitly disclose that conducting a first learning session of a first version of a course; determining one or more drops in the attentiveness level of users of client devices in a determined passive mode during the first learning session; conducting a second learning session of a second version of a course; determining one or more drops in the attentiveness level of users of client devices in a determined passive mode during the second learning session; and comparing the drops of attentiveness level during the first and the second learning sessions to determine which version of the course is more successful in engaging user attention.
Hiraide teaches an engagement measurement system (Abstract) comprising conducting a first learning session of a first version of a course; determining one or more drops in the attentiveness level 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lamb by incorporating the graphic representation features as taught by Hiraide in order that “a lecturer 1206 can grasp how much the students 1207 are interested in a current lecture or which topic the students 1207 are interested in or is not interested in.” (¶0227 of Hiraide)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Lamb in view of Hall (U.S. Patent 10,706,732). 
Regarding claim 21, Lamb further discloses that the system is determined to be in an active mode (¶0029) but does not explicitly disclose that the method further comprising: playing a prerecorded learning session; determining a drop in the attentiveness level of a user of a second client device; and sending a message offering to playback the learning session as one of the one more corrective actions to the second client device.
Hall teaches Attention Variability Feedback Based On Changes In Instructional Attribute Values (Abstract) comprising the system is determined to be in an active mode, the method further comprising: playing a prerecorded learning session; determining a drop in the attentiveness level of a user of a second client device; and sending a message offering to playback the learning session as one of the one more corrective actions to the second client device (col. 8, ll. 12-32: “When attention levels are low, 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lamb by adopting the recommendation features as taught by Hall in order to further engage (Hall, col. 8, ll. 31-32).
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 Here, the medium is not interpreted as transitory. Spec. ¶0048 (“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”)
        3 NOTE: Claims 4, 11, and 18 were previously determined to be directed to patent eligible subject matter. Due to the 112(b) issue, the 101 rejections are asserted in this Office Action. Please see supra 112(b) rejection on the limitation "one client device". Under the broadest reasonable interpretation, for example, the claimed limitation "one client device" in claim 4 is another new client device and not a part of any client device recited in claim 1. Given the interpretation, the "one client device" in claim 4 is not considered positively recited element of the claimed invention.
        4 Examiner acknowledges that the current amendment removes the step of performs anonymizing the inattentiveness information. Here, the limitation “anonymized inattentiveness” is construed as non-functional descriptive material and no patentable weight is given. See also supra 112(b) rejection.
        5 Alternatively, ¶0114 of Hiraide teaches the limitation “The engagement value, the date and time information, and the ID information 506 included in the transmission packet transmitted from the engagement measurement device 106 are recorded in the log table 802 through the input/output control unit 803. In addition, the totalization processing unit 805 calculates the average values of the plurality of engagement values having the aligned time bases.” It would have been obvious to adopt the storing feature in Hiraide to re-use pre-processed data for future use.